MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Nov 09 2017, 8:31 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                       CLERK
                                                                            Indiana Supreme Court
                                                                               Court of Appeals
court except for the purpose of establishing                                     and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                      Curtis T. Hill, Jr.
Oldenburg, Indiana                                      Attorney General of Indiana

                                                        J.T. Whitehead
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Marta Deleon,                                           November 9, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A02-1705-CR-1146
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Annie Christ-
Appellee-Plaintiff                                      Garcia, Judge
                                                        Trial Court Cause No.
                                                        49G24-1612-F6-46155



Altice, Judge.


                                         Case Summary



Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1146 | November 9, 2017             Page 1 of 5
[1]   Marta Deleon appeals her conviction for criminal trespass, a Class A

      misdemeanor. She contends that the State presented insufficient evidence to

      support the conviction.


[2]   We affirm.


                                       Facts & Procedural History


[3]   The Wheeler Mission Ministry Center for Women and Children (the Mission)

      in Indianapolis follows a winter contingency policy when the facility does not

      have enough beds during the winter months. Pursuant to this policy, guests

      who arrive early enough are allowed to have dinner, stay the night, and have

      breakfast the next morning. They then must leave the Mission.


[4]   Deleon arrived at the Mission on November 30, 2016. Deleon filled out the

      intake form for the overnight stay and reviewed the rules with a staff member.

      The next morning, when she was asked by a staff member to leave, Deleon

      refused. Deleon continued to ask about additional resources available at the

      Mission and questioned, “why did I have to give them my ID and information

      if they weren’t going to help me.” Transcript at 46.


[5]   Amanda Craig, the case manager on duty that day, eventually intervened and

      also asked Deleon to leave the Mission. Deleon would not leave. Craig

      attempted to negotiate with Deleon. For example, Deleon indicated that she

      needed to retrieve her razor, so Craig said she would get it and give it to her




      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1146 | November 9, 2017   Page 2 of 5
      once she left the Mission. Craig then asked again for Deleon to leave and

      warned that she would have to call the police if Deleon chose not to leave.


[6]   The front desk staff member called the police because Deleon would not leave.

      When the responding officer arrived, Deleon continued to forestall leaving. At

      one point, Deleon sat on a couch and leaned back as she kicked and yelled at

      the officer. Backup officers were called to the scene, and the officers eventually

      had to take Deleon to the ground to place handcuffs on her before removing her

      from the Mission.


[7]   At a bench trial on May 3, 2017, Deleon was convicted of criminal trespass.

      The trial court imposed a sentence of eighty-two days in jail, which amounted

      to time served. Deleon appeals, challenging the sufficiency of the evidence.


                                          Discussion & Decision


[8]   When we consider a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor assess the credibility of the witnesses. Suggs v. State,

      51 N.E.3d 1190, 1193 (Ind. 2016). Instead, we consider only the evidence and

      reasonable inferences supporting the conviction. Id. We will affirm the

      conviction if there is probative evidence from which a reasonable finder of fact

      could have found the defendant guilty beyond a reasonable doubt. Id.


[9]   Deleon was convicted of criminal trespass pursuant to Ind. Code § 35-43-2-

      2(b)(2), which provides that a person who, “not having a contractual interest in

      the property, knowingly or intentionally refuses to leave the real property of


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1146 | November 9, 2017   Page 3 of 5
       another person after having been asked to leave by the other person or that

       person’s agent…commits criminal trespass, a Class A misdemeanor.” Under

       this statute, the element of communication of a request to leave the property

       “implies a reasonable period of time for the person receiving that

       communication to leave of her/his own volition.” Curtis v. State, 58 N.E.3d

       992, 994 (Ind. Ct. App. 2016) (quoting Lemon v. State, 868 N.E.2d 1190, 1196-

       97 (Ind. Ct. App. 2007)). If the person is not given a reasonable period of time

       to comply with the request to leave, then there is no trespass. Id.


[10]   Deleon concedes that she did not have a contractual interest in the property and

       that she was asked to leave the property by staff members. Deleon argues,

       however, that the State failed to establish beyond a reasonable doubt that she

       knowingly or intentionally refused to leave. In this regard, Deleon notes that

       she asked for additional services and also for her razor and that she was in the

       process of packing up her belongings when the police officer arrived. Deleon

       also contends that she was never informed that she had to leave immediately.


[11]   We reject Deleon’s invitation to reweigh the evidence. The evidence establishes

       that Deleon was provided ample time to comply with the request to leave. Two

       separate staff members asked Deleon to leave, but Deleon refused. Craig even

       attempted to engage in negotiations with Deleon to encourage her to comply.

       Deleon was then warned by Craig that the police would be called if she did not

       leave as requested. Ultimately, the police were called and the responding

       officer found Deleon still inside the Mission. She sat on a couch and kicked

       and yelled as the officer attempted to remove her from the property. The officer

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1146 | November 9, 2017   Page 4 of 5
       had to call for backup before Deleon could be forcibly removed. This evidence

       sufficiently supports Deleon’s conviction for criminal trespass.


[12]   Judgment affirmed.


[13]   Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-CR-1146 | November 9, 2017   Page 5 of 5